DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent form. yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 3/9/2022. Claims 1-20 are presented for examination. 
Claim Rejections - 35 U.S.C. 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. Patent Application 20120038669) in view of Moore et al (U.S. Patent Application 20060036568). 
Regarding claims 1, 11 and 16, Lee et al teaches a method comprising: 
at a device and including a processor, non-transitory memory, and a display (i.e. control unit, memory, display (FIG. 9 elements 920-960 and par. 81-83)): 
identifying a plurality of data items, each of the plurality of data items having at least one of a first attribute or a second attribute (i.e. display an augmented reality (AR) environment including AR objects like buildings, cars, etc. (FIG. 3 and par. 56). The AR data may be filtered by various attributes, categories, or types of objects, such as shopping, restaurant, music, books, cars, all cars, photography or the like (par. 28). The DB 250 stores various attributes related to the target object. If the target object is a clothing store, it may include name, address, hours of operation, and the like. If the target object is a car, it may include make, model, year, and the like (FIG. 1 and par. 51). Examiner note: the data items are the objects represented in the AR image, and each object is associated with attributes); 
displaying, on the display, a volumetric environment including a first plurality of synthesized reality (SR) objects corresponding to a first plurality of data items from among the identified plurality of data items, wherein each of the first plurality of data items includes the first attribute with a respective one of a plurality of first attribute values (i.e. display an augmented reality (AR) environment including AR objects like buildings, cars, etc. Display menu items representing various categories. The user has selected a first category icon from the menu (“Shopping”) (FIG. 3 and par. 56), and information related to the selected category is displayed (FIG. 6 and par. 62). The user selects a first category icon 1000, and the objects corresponding to this category are displayed as highlighted (FIG. 10 and par. 89). Examiner note: the SR objects are the graphical objects displaying information about the objects, displayed in the AR image. An augmented reality environment is “volumetric” because, like a volume, it represents space in three dimensions (“3D”), i.e. it has height and width like a regular 2D representation, but it also has depth); 
detecting a first user input indicative of the second attribute (i.e. the user selects a second category icon from the menu and drags-and-drops it on target objects (FIG. 3 and par. 56. The user selects a different category icon 1110, 1120 (FIG. 11 and par. 91)); and 
in response to detecting the first user input, replacing the first plurality of SR objects within the volumetric environment with a second plurality of SR objects corresponding to a second plurality of data items from among the identified plurality of data items, wherein each of the second plurality of data items includes the second attribute with a respective one of a plurality of second attribute values (i.e. display information related to the second selected category (“Restaurants”) (FIG. 5 and par. 62). The user selects a different category icon 1110, 1120, and the objects corresponding to this category are displayed as highlighted (FIG. 11 and par. 91)).
Lee et al doesn’t expressly teach a metadata field.
Moore et al teaches identifying a plurality of data items, each of the plurality of data items having at least one of a first metadata field or a second metadata field (i.e. the virtual folders (i.e. stacks) expose regular files and folders to users in different views based on their metadata (par. 24). A metadata property is selected. The system then searches for items that have the selected metadata property, and a virtual folder display object is provided that represents the collection of items that have the metadata property (par. 25)); 
displaying, on the display, an environment including a first plurality of objects corresponding to a first plurality of data items from among the identified plurality of data items, wherein each of the first plurality of data items includes the first metadata field with a respective one of a plurality of first metadata field values (i.e. display the files included in the selected folder: the selection of the "ABC Corp." stack 651 yields a view of the items of that stack (FIG. 10-11 and par. 267-268). The file icons can be arranged by multiple metadata properties like Category, Author, User (FIG. 12). The files can be arranged by Author (FIG. 13-14) or by Category (FIG. 15-16)); 
detecting a first user input indicative of the second metadata field; and 
in response to detecting the first user input, replacing the first plurality of objects within the environment with a second plurality of objects corresponding to a second plurality of data items from among the identified plurality of data items, wherein each of the second plurality of data items includes the second metadata field with a respective one of a plurality of second metadata field values (i.e. the file icons can be arranged by multiple metadata properties like Category, Author, User (FIG. 12). The files can be arranged by Author (FIG. 13-14) or by Category (FIG. 15-16)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Moore et al to use metadata fields, because doing so would provide an improved user experience within a browser which enables users to readily locate an item based on the metadata associated with that item (par. 23).

Regarding claim 7, Lee et al and Moore et al teach the method of claim 1, but Lee et al doesn’t expressly teach wherein detecting the first user input includes detecting a verbal input from a user of the device.
Moore et al teaches wherein detecting the first user input includes detecting a verbal input from a user of the device (i.e. use voice input (par. 325)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Moore et al to detect a verbal input from a user of the device, because doing so would provide an improved user experience within a browser which enables users to readily locate an item based on the metadata associated with that item (par. 23).

Regarding claim 8, Lee et al and Moore et al teach the method of claim 1. Lee et al further teaches wherein identifying the plurality of data items includes populating, for each of the plurality of data items, at least one of the first metadata field with a first metadata field value or the second metadata field with a second metadata field value (i.e. display information related to the first category (“Shopping”), or to the second category (“Restaurants”) (FIG. 5 and par. 62)).
Moore et al also teaches wherein identifying the plurality of data items includes populating, for each of the plurality of data items, at least one of the first metadata field with a first metadata field value or the second metadata field with a second metadata field value (i.e. the file icons can be arranged by multiple metadata properties like Category, Author, User (FIG. 12). The files can be arranged by Author (FIG. 13-14) or by Category (FIG. 15-16)).

Regarding claim 9, Lee et al and Moore et al teach the method of claim 1. Lee et al further teaches wherein each of the first plurality of SR objects is displayed with indicia of the respective one of the plurality of first metadata field values (i.e. target filters may be represented by target filter icons that may be displayed on the AR user equipment 100 (FIG. 3 and par. 28)).
Moore et al also teaches wherein each of the first plurality of SR objects is displayed with indicia of the respective one of the plurality of first metadata field values (i.e. the file icons are displayed together with the corresponding Author name, i.e. “Bob”, “Lisa” (FIG. 14), or together with the corresponding Category name, i.e. “XYZ Corp”, “Marketing Reports” (FIG. 16)).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Moore et al, and further in view of Cuttrell et al (U.S. Patent Application 20070005576). 
Regarding claim 2, Lee et al and Moore et al teach the method of claim 1. Lee et al further teaches detecting a second user input; and 
in response to detecting the second user input: 
replacing the first SR object within the volumetric environment with a third plurality of SR objects corresponding to a third plurality of data items, each of the third plurality of data items includes the second metadata field with the particular one of the plurality of second metadata field values (i.e. display an augmented reality (AR) environment including AR objects like buildings, cars, etc. Display menu items representing various categories. The user selects a category icon from the menu and information related to the selected category is displayed (FIG. 3 and par. 56, FIG. 5 and par. 62). The user selects a first category icon 1000, and the objects corresponding to this category are displayed as highlighted (FIG. 10 and par. 89). The user selects a different category icon 1110, 1120, and the objects corresponding to this category are displayed as highlighted (FIG. 11 and par. 91)).
Lee et al and Moore et al don’t expressly teach detecting a second user input directed to a first SR object among the second plurality of SR objects; 
in response to detecting the second user input directed to the first SR object: 
maintaining display of a balance of the second plurality of SR objects, not including the first SR object, within the volumetric environment
Cuttrell et al teaches detecting a second user input directed to a first object among the second plurality of objects corresponding to a first data item among the second plurality of data items, wherein the first data item includes the second metadata field with a particular one of the plurality of second metadata field values; and 
in response to detecting the second user input directed to the first object: 
replacing the first object within the environment with a plurality of objects corresponding to a third plurality of data items, each of the third plurality of data items includes the second metadata field with the particular one of the plurality of second metadata field values; and 
maintaining display of a balance of the second plurality of objects, not including the first object, within the environment (i.e. the user clicks on the “Tags” property tile and the “Tags” property pane opens and shows multiple items related to Tags, while the other tiles “Favorites”, “Date”, “Path”, “People” and “Type” are maintained unchanged (FIG. 16ABC and par. 88)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Cuttrell et al to maintain display of a balance of the plurality of first group representations within the volumetric environment, because doing so would allow the user to see details about one group element while still seeing all the list elements, which allows the user to see both a summary and a detail view at the same time.


Claims 3, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Moore et al, and further in view of Holm-Peterson et al (U.S. Patent Application 20090327921). 
Regarding claims 3, 12 and 17, Lee et al and Moore et al teach the method of claim 1. Lee et al further teaches the plurality of SR objects in the volumetric environment (i.e. display an augmented reality (AR) environment including AR objects like buildings, cars, etc. Display menu items representing various categories. The user selects a category icon from the menu and information related to the selected category is displayed (FIG. 3 and par. 56, FIG. 5 and par. 62)).
Lee et al doesn’t expressly teach displaying an animation in which the first plurality of SR objects is replaced by a plurality of SR object representations which is rearranged in the volumetric environment and replaced with the second plurality of SR objects.
Holm-Peterson et al teaches displaying an animation in which the first plurality of objects is replaced by a plurality of object representations which is rearranged in the environment and replaced with the second plurality of objects (i.e. animation to visualize changes and interrelationships (title). Modifications to a collection of data are rendered as a function of time, including an animated version of the modification (abstract). Represent deletions as a function of time by displaying the deleted data as moving out of a viewing range or fading out of view and represent insertions as a function of time by displaying the inserted data as moving into a viewing range or by displaying the inserted data as transitioning from transparent data to readily perceivable data. Provide the visualization as data coming from a visual object that represents the source of the object. The data can be visualized as going to a visual object that represents the destination or disposal of the data (or object). Combinations of time elements (e.g., insertions, deletions) can be represented at substantially the same time when viewing a text document, in the location where an insertion is made, the existing text, graph, picture, table, and so forth, is deleted and presented as moving out of the way and new text (or other data) appears (FIG. 4, 6 and par. 29-31)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Holm-Peterson et al to display an animation in which the plurality of SR objects is replaced by a plurality of SR object representations which is rearranged in the volumetric environment and replaced with the second plurality of SR objects, because doing so would facilitate comprehension of the current state and of modifications that might not be readily apparent or understandable (par. 22).


Claims 4, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Moore et al, and further in view of Hong et al (U.S. Patent Application 20070162872). 
Regarding claims 4, 13 and 18, Lee et al and Moore et al teach the method of claim 1, but they don’t expressly teach selecting a first one from among a plurality of metadata fields as the first metadata field based on a default metadata field for a type of the identified plurality of data items.
Hong et al teaches selecting a first one from among a plurality of metadata fields as the first metadata field based on a default metadata field for a type of the identified plurality of data items (i.e. display a list of objects; first object in the list is automatically selected as a default (FIG. 3A element 511 and par. 48)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Hong et al to select a metadata field based on a default metadata field for a type of the identified plurality of data items, because doing so would simplify a complicated procedure of selecting specific functions commands (par. 9).


Claims 5, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Moore et al, and further in view of Kim (U.S. Patent Application 20120060111). 
Regarding claims 5, 14 and 19, Lee et al and Moore et al teach the method of claim 1, but they don’t expressly teach selecting a first one from among a plurality of metadata fields as the first metadata field based on a number of data items in the identified plurality of data items.
Kim teaches selecting a first one from among a plurality of metadata fields as the first metadata field based on a number of data items in the identified plurality of data items (i.e. display items of the first category in a first region and display items of the second category in a second region on the screen. Highlight a region related to the category having the largest number of items among currently displayed categories (par. 74)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Kim to select a metadata field based on a number of data items in the identified plurality of data items, because doing so would enable faster category traversal and item search on mobile devices with small screens (par. 6-7).


Claims 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Moore et al, and further in view of Wingrove et al (U.S. Patent Application 20110167365). 
Regarding claims 6, 15 and 20, Lee et al and Moore et al teach the method of claim 1, but they don’t expressly teach selecting a first one from among a plurality of metadata fields as the first metadata field based on contextual information.
Wingrove et al teaches selecting a first one from among a plurality of metadata fields as the first metadata field based on contextual information (i.e. the user interface 14 can be configured based on any trigger event. For example, once one of the entries 24 representing a trigger event exceeds a particular threshold, the processor 12 reconfigures the user interface 14 to more accurately represent a real-time preference, a routine, or a habitual action of the user (par. 25). The user interface icons A-D are automatically rearranged according to user habits in response to a particular trigger event. New icons E and F are displayed (FIG. 2 and par. 26)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Wingrove et al to select a metadata field based on contextual information, because doing so would provide a method to automatically customize the vehicle environment according to the habits and preferences of the user (par. 1-3).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Moore et al, and further in view of Day et al (U.S. Patent Application 20190235729). 
Regarding claim 10, Lee et al and Moore et al teach the method of claim 1. Lee et al further teaches displaying the plurality of SR objects at a plurality of locations within the volumetric environment (i.e. display an augmented reality (AR) environment including AR objects like buildings, cars, etc. Display menu items representing various categories. The user selects a category icon from the menu and information related to the selected category is displayed (FIG. 3 and par. 56, FIG. 5 and par. 62)).
Lee et al and Moore et al don’t expressly teach detecting a change to at least one of a user position or a user orientation; and 
in response to detecting the change to at least one of the user position or the user orientation, displaying the first plurality of SR objects at a second plurality of locations, different from the first plurality of locations, within the volumetric environment based on the change to at least one of the user position or the user orientation.
Day et al teaches wherein displaying the volumetric environment includes: 
displaying the first plurality of SR objects at a first plurality of locations within the volumetric environment (i.e. display icons representing interactable objects in a virtual environment (FIG. 30-31 and par. 196-197)); 
detecting a change to at least one of a user position or a user orientation (i.e. the user moves his or her thumb on a touch-sensitive screen to move the cursor around in the 3D VR/AR/MR environment. When the cursor is sufficiently close to or hovers over an object, the user selects or interact with the object (par. 36)); and 
in response to detecting the change to at least one of the user position or the user orientation, displaying the first plurality of SR objects at a second plurality of locations, different from the first plurality of locations, within the volumetric environment based on the change to at least one of the user position or the user orientation (i.e. a group of virtual objects can be scrolled, and a virtual control panel can be displayed indicating objects that are upcoming in the scroll (abstract). The user scrolls the objects, and the objects move and change their position on the screen (FIG. 31ABC and par. 212-222). Examiner note: the position of the user’s finger on the screen changes when the user scrolls the objects).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Day et al to change the position of the group representations in the volumetric environment when the user’s position in the volumetric environment changes, because scrolling of text, graphics, or other content in the GUI advantageously allows users to move large distances to navigate the content (par. 212).


Conclusion

3.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA B DRAGOESCU whose telephone number is (571)270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9-5 M-F EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
August 27, 2022